DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Species 1 (Figures 1-3; Claims 1-7, 10 and 12-20) in the reply filed on 11/02/2020 is acknowledged.  However since applicant did not distinctly indicate whether election is with or without traverse and did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and 818.03(c)).
Furthermore claims 2-3 do not read on elected Species I because dependent claim 2 recites the limitations “an insulation capping layer disposed on an upper portion of the body." is directed to Figure. 9. Therefore Claims 2-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20140167897 A1) in view of Takaya et al. (US 20030030994 A1).
Regarding Claim 1:
Choi teaches a power inductor comprising: 	
a body (11-12, 13, and 61-62 formed the body 10 in Fig. 2; para 0036, 0051-52, 56)
at least one base material (30) disposed within the body; 
41) disposed on at least one surface of the base material; 
an insulation layer (50, Fig. 2; para 0049, 0064) disposed between the coil pattern and the body; and 
an external electrode (21, para 0036) disposed outside the body and connected to the coil pattern.


    PNG
    media_image1.png
    427
    609
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 2
Choi does not expressly disclose the body comprises a magnetic pulverized material and an insulation material, as claimed.
However, Takaya teaches at least one of the constituent layers 10a to 10e of the inductor 10 comprises a composite dielectric material wherein a dielectric material is dispersed in a resin, and at least the dielectric material has a circular, oblate circular or oval projection shape, and in particular, has a mean particle size of 1 to 50 μm and a sphericity of 0.9 to 1.0. The composite dielectric material may further comprise a magnetic powder for adjustment of the magnetic characteristics, or the dielectric or magnetic material in pulverized form (see para 0183, Fig.2).
It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art, to select Takaya’s body made of Choi’s body, since this modification will provide the advantages of small size, excellent performance and improved overall electrical characteristics (see Takaya’s para 0010).

Regarding Claim 4:
As applied to claim 1, Choi and Takaya teach the magnetic pulverized material is manufactured by pulverizing a magnetic sintered body to a predetermined size (see Takaya’s para 0183).

Regarding Claims 5, 18:
As applied to claim 1 and 17, Choi teaches wherein the body further comprises 
metal magnetic powder (62, para 0039) and a thermal (construed from word “metal” in para 0052) conductive filler (61, Fig. 2; para 0055).

Regarding Claims 6 and 19:
As applied to claim 5 and 17, Choi and Takaya teach in the body, a content of the metal magnetic powder (62, see Choi’s Fig. 2) is greater (construed from Fig. 2) than that of the magnetic pulverized (see para 0183, Fig. 2) material (61, see Choi’s Fig. 2).

Regarding Claim 7:
As applied to claim 1, Choi teaches the thermal conductive filler (61) comprises at least one selected from the group consisting of MgO, AlN, carbon-based materials, 
Ni-based ferrite, and ferrite (see para 0052).

Regarding Claim 10:
As applied to claim 1, Choi teaches at least a region (See Drawing: 1; i.e. central part of the body 10 in Drawing: 1) of the base material is removed, and the body is filled into the removed region.  

Regarding Claim 11:
 Choi teaches wherein {the magnetic layer and the insulation layer are alternately disposed in the removed region of the base material}, or a 
magnetic material (13, para 0053) is disposed in the removed region of the base material. 
(Note: In line 2 of claim 11 indicate that the limitations “insulation layer are alternately disposed.” and “magnetic material is disposed” are an “OR” limitations. In this Office Action the prior art teaches the limitation “magnetic material is disposed”)

Regarding Claim 12:
As applied to claim 1, Choi does not expressly teach the coil patterns disposed on the one surface and the other surface of the base material have the same height, this appears to be the case since it is not taught that the coil patterns disposed on the one surface and the other surface of the base material have the different height.
Alternatively, it would have been obvious that the coil patterns disposed on the one surface and the other surface of the base material have the same height to simplify design, reduce manufacturing costs and provide a desired magnetic property.

Regarding Claim 13:
As applied to claim 1, Choi teaches at least one region of the coil pattern has a different width (Construed from Drawing: 1, it clearly shows that W1>W2)

Regarding Claim 14:
As applied to claim 1, Choi teaches the insulation layer (50) is disposed on top and side surfaces of the coil pattern (42-42, Fig. 2).
Choi does not expressly teach the coil pattern at the uniform thickness and has the same thickness as each of top and side surfaces of the coil pattern on the base material, this appears to be the case since it is not taught that the coil pattern at the different thickness and has the different thickness as each of top and side surfaces of the coil pattern on the base material.
Alternatively, it would have been obvious that the coil pattern at the uniform thickness and has the same thickness as each of top and side surfaces of the coil 

Regarding Claim 15:
As applied to claim 1, Choi teaches wherein at least a portion of the external electrode (21-22, para 0033) is made of the same material as the coil pattern (41-42, para 0063).

Regarding Claim 16:
As applied to claim 1, Choi teaches the coil pattern is formed on at least one surface of the base material (30) through a plating process (see para 0034), and an area of the external electrode (21-22, para 0034, 0069), which contacts the coil pattern (41-42), is formed through the plating process.  
	
Regarding Claim 17:
Choi teaches a power inductor comprising: 	
a body (11-12, 13, and 61-62 formed the body 10 in Fig. 2; para 0036, 0051-52, 56)
at least one base material (30) disposed within the body; 
at least one coil pattern (41) disposed on at least one surface of the base material; 
an insulation layer (50, Fig. 2; para 0049, 0064) disposed between the coil pattern and the body; and 
an external electrode (21, para 0036) disposed outside the body, 
Choi does not expressly disclose the body comprises a magnetic pulverized material and an insulation material, as claimed.
However, Takaya teaches at least one of the constituent layers 10a to 10e of the inductor 10 comprises a composite dielectric material wherein a dielectric material is dispersed in a resin, and at least the dielectric material has a circular, oblate circular or oval projection shape, and in particular, has a mean particle size of 1 to 50 μm and a sphericity of 0.9 to 1.0. The composite dielectric material may further comprise a magnetic powder for adjustment of the magnetic characteristics, or the dielectric or magnetic material in pulverized form (see para 0183, Fig.2).
It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art, to select Takaya’s body made of comprises a magnetic pulverized material and an insulation material for Choi’s body, since this modification will provide the advantages of small size, excellent performance and improved overall electrical characteristics (see Takaya’s para 0010).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 20 recites, wherein 0.1 wt% to 5 wt% of the magnetic pulverized material is contained with respect to 100 wt% of a mixture of the metal magnetic powder and the magnetic pulverized material.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837